Name: Commission Regulation (EEC) No 1805/87 of 29 June 1987 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 87 Official Journal of the European Communities No L 170/17 COMMISSION REGULATION (EEC) No 1805/87 of 29 June 1987 on the supply of common wheat to the Republic of Zaire as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 5 June 1987 on the supply of food aid to Zaire, the Commission allocated to that country 30 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 170/ 18 Official Journal of the European Communities 30 . 6. 87 ANNEX 1 . Programme : 1987 -  Operation No 617/87 (') 2. Recipient : Zaire 3. Place or country of destination : Zaire 4. Product to be mobilized : common wheat 5. Total quantity : 30 000 tonnes 6. Number of lots : six Lot 1 : 5 000 tonnes Lot 2 : 5 000 tonnes Lot 3 : 5 000 tonnes Lot 4 : 5 000 tonnes Lot 5 : 5 000 tonnes Lot 6 : 5 000 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 13,5 % maximum (ICC Method No 110)  protein content : 11,5% minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Matadi 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 July 1987 1 6. Shipment period :  Lot 1 : 1 to 31 August 1987  Lot 2:1 to 30 September 1987  Lot 3 : 1 to 31 October 1987  Lot 4:1 to 30 November 1987  Lot 5 : 1 to 31 December 1987  Lot 6:1 to 31 January 1988 17. Security : 10 ECU per tonne Notes : 1 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 2. As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances - concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : M. Towers-Picton, avenue des Trois Z, 71 , Kinshasa ; Telex : 21560 DECEKIN. (') The operation number is to be quoted in all correspondence .